The opinion of the Court was delivered by
Woodward, J.
It has been several times decided that the “reasonable cause” Avhich justifies a wife’s desertion and abandonment of her husband, must be such as would entitle her to a divorce ; and that is defined by the statute itself to be such cruel and barbarous treatment as endangers her life, or the offer of such indignities to her person as to render her condition intolerable and life burdensome. We look in vain through the evidence in this cause for anything that approaches that very high standard of enormity. On the contrary, the general tenor of the testimony is, that Eshbach treated his wife kindly, supplied her abundantly with all necessaries, and exacted no more labor than is customary in families of their condition.
But it is argued that the fair inference from Deisher’s testimony is, that such cruel treatment had been used as forced her to withdraw from her husband’s house, and that the Court ought so to have instructed the jury. We think not. Deisher proves no acts of the libellant, but only his declarations and admissions. If such evidence were made a rule of divorce or of justification for desertion, the conjugal tie would become most insecure, for either party could talk it loose, or a convenient witness would never be wanting to sunder it by his oath. The law requires acts to be proved, of which declarations may be part; but mere declarations, especially when inconsistent with all the acts in evidence, can never be ground for justifying desertion.
Nor is the fact that the husband lay in a separate bed an act of cruelty as Avas ruled in Aquilar v. Aquilar, 1 Haggard 776. Nor is the intention, however distinctly avowed, to obtain the wife’s property, a reason for separation, if there be nothing done to render her condition intolerable and life burdensome. In as many forms as the ingenuity of malice can invent, a wife’s life and condition may be rendered burdensome and intolerable; but, before she has a right to desert her husband or to seek a divorce from him, she must be prepared to prove indignities in some of the numberless forms in Avhich they are possible. This good lady was destitute *346of such evidence, and the Court was right in refusing to sustain t.he defence she set up.
The judgment is affirmed.